DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.

Response to Amendment
	The amendment filed on February 14, 2022 has been entered.  Applicant has:  amended claims 1, 3, 4, 8, 9, 21 and 22; and canceled claim 2.  Claims 1, 3-11, 13-14 and 18-24 remain pending.  Claims 23-24 were previously, and continue to be, withdrawn from consideration as being drawn to a non-elected invention.  Accordingly, claims 1, 3-11, 13-14 and 18-22 have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
means for receiving an order book object data […], in claim 22;
means for generating, based on the order book object data, a plurality of secure electronic tokens, […], in claim 22;
means for transmitting the plurality of secure electronic tokens […], in claim 22;
means for receiving an augmented secure electronic token […], in claim 22;
means for validating the augmented secure electronic token […], in claim 22; and
means for authorizing the use of the financial device for the payment […], in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brann et al. (US 2005/0137961 A1) (“Brann”) in view of Kennedy (US 2016/0328706 A1). 
Regarding Claim 1:  Brann discloses a computer implemented method for utilizing secure electronic tokens in an electronic tokening system, the method comprising:  
receiving, by a processor, an order book object data from an exchange computing system that facilitates electronic trading of a financial instrument, the financial instrument being managed by the processor and having an actual value that fluctuates over time, and the order book object data comprising information about the financial instrument (See at least Brann [0035]; [0039]; [0042-0044]; [0061].  Where the processor (i.e. provider trading system) receives an order book object data (i.e. a request for a quote) from an exchange computing system (i.e. from a customer trading system) that facilitates electronic trading (i.e. online trading) of a financial instrument (i.e. of an asset), the financial instrument (i.e. asset) being managed by the processor (e.g., indicated by the provider trading system tracking prices of the asset(s) and providing quotes) and having an actual value (i.e. market price) that fluctuates over time, and the order book object data (i.e. request for a quote) comprising information about the financial instrument (i.e. a set of requirements or preferences for trading assets, e.g., the account holding the asset).);
generating, by the processor based on the order book object data, a plurality of secure electronic tokens, each secure electronic token including a particular value of the financial instrument and time data indicative of a period of time for which the particular value is valid (See at least Brann [0015]; [0020]; [0035-0036]; [0044]; [0053-0054]; [0063]; Fig. 7 item 710.  Where the processor (i.e. provider trading system) generates (i.e. produces), based on the order book object data (i.e. based on the request for a quote), a plurality of secure electronic tokens (i.e. quotes), each secure electronic token including a particular value of the financial instrument (i.e. a price) and time data indicative of a period of time for which the particular value is valid (i.e. a lifetime).);
transmitting, by the processor via a network, the plurality of secure electronic tokens to a plurality of terminals remote from the processor (See at least Brann [0015]; [0035]; [0047]; [0057]; [0061]; Fig. 1; Fig. 7 item 720.  Where the processor (i.e. provider trading system) transmits, via a network (i.e. via a communication network, such as the Internet), the plurality of secure electronic tokens (i.e. quotes) to a plurality of terminals (i.e. one or more customer trading systems) remote from the processor (i.e. providing trading system).);
receiving, by the processor via the network, an augmented secure electronic token from an augmenting terminal, wherein the augmenting terminal is one of the plurality of terminals, wherein the augmented secure electronic token is one of the plurality of secure electronic tokens having been augmented with data indicative of acceptance of the particular value in the secure electronic token for the payment via the augmenting terminal (See at least Brann [0015]; [0017]; [0042]; [0054]; [0067]; Fig. 1; Fig. 7 items 725 and 730.  Where the processor (i.e. provider trading system) receives, via the network (i.e. via the communication network, such as the Internet), an augmented secure electronic token (i.e. an offer/an offer to deal) from an augmenting terminal (i.e. from a customer trading system), wherein the augmenting terminal (i.e. customer trading system) is one of the plurality of terminals (i.e. one of the one or more customer trading systems), wherein the augmented secure electronic token (i.e. offer/offer to deal) is one of the plurality of secure electronic tokens (i.e. one of the quotes) having been augmented with data (e.g., a response) indicative of acceptance of the particular value in the secure electronic token for the payment (i.e. acceptance of the price in the price quote sent by the providing trading system) via the augmenting terminal.);
validating, by the processor, the augmented secure electronic token by determining that the acceptance of the particular value in the secure electronic token occurred within the period of time for which the particular value is valid (See at least Brann [0017]; [0054-0055]; Fig. 7 items 735, 740, 750 and 755.  Where the processor (i.e. provider trading system) validates the augmented secure electronic token (i.e. the offer/offer to deal) by determining that the acceptance of the particular value in the secure electronic token (i.e. acceptance of the price in the price quote sent by the providing trading system) occurred within the period of time for which the particular value is valid (i.e. by checking if the offer was received before the acceptance window has expired).); and
authorizing, by the processor, the [proposed transaction] by transmitting, by the processor via the network, a validated augmented secure electronic token to the augmenting terminal (See at least Brann [0002]; [0035]; [0043]; [0054]; [0062]; Fig. 7 item 745; Brann claim 3.  Where the processor (i.e. provider trading system) authorizes the proposed transaction by transmitting (i.e. sending), by the processor via the network (i.e. via the communication network, such as the Internet), a validated augmented secure electronic token (i.e. a confirmation notice and/or a trade execution detail) to the augmenting terminal (i.e. to the customer trading system).).
	Brann discloses where a customer wishing to buy, sell, lend or borrow some quantity of assets
proposes a trading transaction by sending a request for price quotes to one or more providers.  Brann [0002].  In response to the request for quotes, a provider trading system (i.e. processor) produces (i.e. generates) a plurality of quotes (i.e. secure electronic tokens), where the quotes indicate the prices providers are willing to buy (or borrow) assets, as well as the prices they are willing to sell (or lend) the assets.  Brann [0002]; [0015]; [0020]; [0035-0036]; [0053-0054]; Fig. 7.  While Brann discloses the desire to buy and/or sell assets as part of a transaction, Brann does not explicitly disclose, but Kennedy, in the analogous art of converting assets used for card associated transactions (Kennedy Abstract), teaches:
where each secure electronic token facilitates a payment via a financial device associated with at least a portion of the financial instrument (See at least Kennedy [0025-0026]; [0034]; [0042].  Where each secure electronic token (i.e. currency data [on the card], e.g., data/tag that identifies the home currency of the card) facilitates a payment via a financial device (i.e. card) associated with at least a portion of the financial instrument (i.e. home currency).);
authorizing, by the processor, the use of the financial device for the payment (See at least Kennedy [0018]; [0032]; [0035]; Fig. 3 item 320; Fig. 4 item 434.  Where the processor (i.e. currency conversion system) authorizes the use of the financial device (i.e. card) for the payment by transmitting, by the processor via the network (i.e. communications network), a validated augmented secure electronic token (i.e. exchange rate) to the augmenting terminal (i.e. to the POS terminal).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brann’s method of buying and/or selling assets as part of a transaction, to include the teachings of Kennedy, in order to provide customers/cardholders with the ability to convert a first asset to a second asset and to then use the second asset during a transaction with a merchant (Kennedy [0019]; [0021]).
Examiner Note:  The phrase “that facilitates electronic trading of a financial instrument”, found in the receiving an order book object data step, is non-functional descriptive material as it only describes, at least in part, details about the exchange computing system, however, the fact that the exchange computing system facilitates electronic trading fails to affect how any of the positively recited steps are performed, including the step of receiving an order book object data.  The phrase “the financial instrument being managed by the processor and having an actual value that fluctuates over time”, found in the receiving an order book object data step, is non-functional descriptive material as it only describes, at least in part, details about the financial instrument, however, there is no indication in the claim(s) that the fact that the financial instrument is managed by a particular entity/device or that the actual value of the financial device fluctuates over time affects how any of the positively recited steps are performed.  Additionally, the phrase “the augmented secure electronic token further including a timestamp appended to the secure electronic token by the augmenting terminal, the timestamp indicative of the time of the acceptance of the particular value”, found in the receiving an augmented secure electronic token step, is non-functional descriptive material as it only describes, at least in part, details about the contents of the augmented secure electronic token, however, the positively recited steps in the claim fail to explicitly use any of the details/data contained in the augmented secure electronic token.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	The portion of the limitation which recites “each secure electronic token facilitating a payment via a financial device associated with at least a portion of the financial instrument”, found in the generating step, is merely a recited intended use of the secure electronic tokens.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.  For example, Applicant is not positively reciting a step where a payment is made either directly or with the aid of the secure electronic tokens.  Applicant could positively recite a separate step where one or more of the secure electronic tokens are used to facilitate a payment, at which point the limitation would receive patentable weight.	The portion of the limitation which recites “wherein the augmenting terminal, based on receipt of the validated augmented secure electronic token, determines an operative value for the financial device, based on the particular value, available for the payment based upon the time of acceptance indicated by the appended timestamp regardless of whether the actual value of the financial instrument has changed subsequent to the transmitting of the plurality of secure electronic tokens, and uses the financial device for the payment based on the operative value for the financial device” is merely recited intended use, and/or intended result, of why the validated augmented secure electronic token is transmitted to the augmenting terminal.  Applicant is not positively reciting a step where an operative value is determined by the augmenting terminal (e.g., based on the particular value and the time of acceptance indicated by the timestamp).  Applicant also fails to positively recite a step where the augmenting terminal uses the financial device for the payment based on the operative value for the financial device.  Accordingly, this portion is given little to no patentable weight because the limitation, or portions thereof, do not claim the function(s) as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.  If Applicant wants to receive patentable weight for the actions performed by the augmenting terminal, then these steps should be positively recited in one or more separate limitations (e.g., determining an operative value for the financial device […]; using the financial device […]; etc.).

Regarding Claim 4:  The combination of Brann and Kennedy discloses the computer implemented method of claim 1.  Brann further discloses wherein the time data includes an active time window and a valid time window (See at least Brann [0020]; [0049]; Fig. 7.  Where the time data (i.e. acceptance window) includes an active time window (i.e. a lifetime/quote's lifetime) and a valid time window (i.e. the lifetime + a latency time/period).  Note that the active time window and the valid time window could be the same in the situation where the latency time/period is zero.  This interpretation is consistent with applicants specification which states the token availability time window may be the same as, but could differ from, a token validity time window.  Specification [0017].).

Regarding Claim 6:  The combination of Brann and Kennedy discloses the computer implemented method of claim 4.  Brann further discloses wherein each time window associated with a secure electronic token includes a start time and an end time (See at least Brann [0020]; [0049]; Fig. 4; Fig. 7.  Where each time window associated with a secure electronic token (e.g., the active time window (i.e. a lifetime/quote's lifetime) and a valid time window (i.e. the lifetime + a latency time/period)) include a start time and an end time.  For example, the first quote’s lifetime runs from 12:00:00 to 12:00:03 and the lifetime + latency window runs from 12:00:00 to 12:00:04.).
Examiner Note:  The phrase “wherein each time window associated with a secure electronic token includes a start time and an end time” is non-functional descriptive material as it only describes, at least in part, details about the contents of the secure electronic token, however, the fact that the secure electronic token includes a start and end time fails to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 7:  The combination of Brann and Kennedy discloses the computer implemented method of claim 6.  Brann further discloses wherein each of the plurality of secure electronic tokens has a unique active time window start time (See at least Brann [0046]; [0048]; [0050]; Fig. 4.  Where each of the plurality of secure electronic tokens (i.e. quotes) has a unique active time window start time (e.g., in figure 4 the first quote start time is 12:00:00 and the second start quote time is 12:00:03).).
Examiner Note:  The phrase “wherein each of the plurality of secure electronic tokens has a unique active time window start time” is non-functional descriptive material as it only describes, at least in part, details about the contents of the secure electronic token, however, the fact that the secure electronic token includes a unique active time window start time fails to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 18:  The combination of Brann and Kennedy discloses the computer implemented method of claim 1.  Brann further discloses wherein the plurality of secure electronic tokens is a first plurality of secure electronic tokens associated with a same first financial instrument (See at least Brann [0015]; [0020]; [0035-0036]; [0049]; [0053-0054]; [0061]; Fig. 4; Fig. 7.  Where the plurality of secure electronic tokens (i.e. quotes) is a first plurality of secure electronic tokens (i.e. quotes for a first acceptance window) associated with a same first financial instrument (i.e. associated with a price during the first acceptance window).), the method further comprising:
generating, by the processor, a second plurality of secure electronic tokens associated with a second, different financial instrument (See at least Brann [0015]; [0020]; [0035-0036]; [0049-0050]; [0053-0054]; [0061]; Fig. 4; Fig. 7.  Where the processor (i.e. provider trading system) generates a second plurality of secure electronic tokens (i.e. quotes for a second acceptance window) associated with a second, different financial instrument (i.e. associated with a price during the second acceptance window).); and
transmitting, by the processor, the second plurality of secure electronic tokens to the plurality of terminals (See at least Brann [0015]; [0047]; [0049-0050]; [0061]; Fig. 1; Fig. 4; Fig. 7.  Where the processor (i.e. provider trading system) transmits the second plurality of secure electronic tokens (i.e. quotes for a second acceptance window) to the plurality of terminals (i.e. to the one or more customer trading systems).).

Regarding Claim 21:  Brann discloses a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processing devices, cause the one or more processing devices to perform operations comprising:
receiving, an order book object data from an exchange computing system that facilitates electronic trading of a financial instrument, the financial instrument being managed by the processor and having an actual value that fluctuates over time, and the order book object data comprising information about the financial instrument (See at least Brann [0035]; [0039]; [0042-0044]; [0061].  Where the one or more processing devices (i.e. provider trading system) receive an order book object data (i.e. a request for a quote) from an exchange computing system (i.e. from a customer trading system) that facilitates electronic trading (i.e. online trading) of a financial instrument (i.e. of an asset), the financial instrument (i.e. asset) being managed by the processor (e.g., indicated by the provider trading system tracking prices of the asset(s) and providing quotes) and having an actual value (i.e. market price) that fluctuates over time, and the order book object data (i.e. request for a quote) comprising information about the financial instrument (i.e. a set of requirements or preferences for trading assets, e.g., the account holding the asset).);
generating, based on the order book object data, a plurality of secure electronic tokens, each secure electronic token including a particular value of the financial instrument and time data indicative of a period of time for which the particular value is valid (See at least Brann [0015]; [0020]; [0035-0036]; [0044]; [0053-0054]; [0063]; Fig. 7 item 710.  Where the one or more processing devices (i.e. provider trading system) generate (i.e. produce), based on the order book object data (i.e. based on the request for a quote), a plurality of secure electronic tokens (i.e. quotes), each secure electronic token including a particular value of the financial instrument (i.e. a price) and time data indicative of a period of time for which the particular value is valid (i.e. a lifetime).);
transmitting, via a network, the plurality of secure electronic tokens to a plurality of terminals remote from the one or more processing devices (See at least Brann [0015]; [0035]; [0047]; [0057]; [0061]; Fig. 1; Fig. 7 item 720.  Where the one or more processing devices (i.e. provider trading system) transmit, via a network (i.e. via a communication network, such as the Internet), the plurality of secure electronic tokens (i.e. quotes) to a plurality of terminals (i.e. one or more customer trading systems) remote from the one or more processing devices (i.e. providing trading system).);
receiving, via the network, an augmented secure electronic token from an augmenting terminal, wherein the augmenting terminal is one of the plurality of terminals, wherein the augmented secure electronic token is one of the plurality of secure electronic tokens having been augmented with data indicative of acceptance of the particular value in the secure electronic token for the payment via the augmenting terminal (See at least Brann [0015]; [0017]; [0042]; [0054]; [0067]; Fig. 1; Fig. 7 items 725 and 730.  Where the one or more processing devices (i.e. provider trading system) receive, via the network (i.e. via the communication network, such as the Internet), an augmented secure electronic token (i.e. an offer/an offer to deal) from an augmenting terminal (i.e. from a customer trading system), wherein the augmenting terminal (i.e. customer trading system) is one of the plurality of terminals (i.e. one of the one or more customer trading systems), wherein the augmented secure electronic token (i.e. offer/offer to deal) is one of the plurality of secure electronic tokens (i.e. one of the quotes) having been augmented with data (e.g., a response) indicative of acceptance of the particular value in the secure electronic token for the payment (i.e. acceptance of the price in the price quote sent by the providing trading system) via the augmenting terminal.);
validating the augmented secure electronic token by determining that the acceptance of the particular value in the secure electronic token occurred within the period of time for which the particular value is valid (See at least Brann [0017]; [0054-0055]; Fig. 7 items 735, 740, 750 and 755.  Where the one or more processing devices (i.e. provider trading system) validate the augmented secure electronic token (i.e. the offer/offer to deal) by determining that the acceptance of the particular value in the secure electronic token (i.e. acceptance of the price in the price quote sent by the providing trading system) occurred within the period of time for which the particular value is valid (i.e. by checking if the offer was received before the acceptance window has expired).); 
authorizing the [proposed transaction] by transmitting, via the network, a validated augmented secure electronic token to the augmenting terminal (See at least Brann [0002]; [0035]; [0043]; [0054]; [0062]; Fig. 7 item 745; Brann claim 3.  Where the one or more processing devices (i.e. provider trading system) authorize the proposed transaction by transmitting (i.e. sending), via the network (i.e. via the communication network, such as the Internet), a validated augmented secure electronic token (i.e. a confirmation notice and/or a trade execution detail) to the augmenting terminal (i.e. to the customer trading system).); and 
causing the augmenting terminal to determine an operative value based on the particular value available for the payment upon receipt by the augmenting terminal regardless of whether the actual value of the financial instrument has changed subsequent to the transmitting of the plurality of secure electronic tokens (See at least Brann [0002]; [0015]; [0035]; [0043]; [0047]; [0054]; [0057]; [0061-0062]; Fig. 7 items 720 and 745.  For purposes of prosecution, Examiner has interpreted the augmenting terminal as being “caused” by the one or more processing devices (i.e. provider trading system) when the augmenting terminal (i.e. customer trading system) receives one or more secure electronic tokens (i.e. quotes) and/or when the augmenting terminal (i.e. customer trading system) receives a confirmation that the authorization has occurred (e.g., by receiving a confirmation notice and/or a trade execution detail).  Examiner notes that if Applicant wants to receive patentable weight for the actions performed by the augmenting terminal (e.g., determining an operative value, etc.), then these steps should be positively recited in one or more separate limitations.).
	Brann discloses where a customer wishing to buy, sell, lend or borrow some quantity of assets
proposes a trading transaction by sending a request for price quotes to one or more providers.  Brann [0002].  In response to the request for quotes, a provider trading system (i.e. processor) produces (i.e. generates) a plurality of quotes (i.e. secure electronic tokens), where the quotes indicate the prices providers are willing to buy (or borrow) assets, as well as the prices they are willing to sell (or lend) the assets.  Brann [0002]; [0015]; [0020]; [0035-0036]; [0053-0054]; Fig. 7.  While Brann discloses the desire to buy and/or sell assets as part of a transaction, Brann does not explicitly disclose, but Kennedy, in the analogous art of converting assets used for card associated transactions (Kennedy Abstract), teaches:
where each secure electronic token facilitates a payment via a financial device associated with at least a portion of the financial instrument (See at least Kennedy [0025-0026]; [0034]; [0042].  Where each secure electronic token (i.e. currency data [on the card], e.g., data/tag that identifies the home currency of the card) facilitates a payment via a financial device (i.e. card) associated with at least a portion of the financial instrument (i.e. home currency).);
authorizing the use of the financial device for the payment (See at least Kennedy [0018]; [0032]; [0035]; Fig. 3 item 320; Fig. 4 item 434.  Where the processing devices (i.e. currency conversion system) authorize the use of the financial device (i.e. card) for the payment by transmitting, by the processor via the network (i.e. communications network), a validated augmented secure electronic token (i.e. exchange rate) to the augmenting terminal (i.e. to the POS terminal).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brann’s method of buying and/or selling assets as part of a transaction, to include the teachings of Kennedy, in order to provide customers/cardholders with the ability to convert a first asset to a second asset and to then use the second asset during a transaction with a merchant (Kennedy [0019]; [0021]).
Examiner Note:  The phrase “that facilitates electronic trading of a financial instrument”, found in the receiving an order book object data step, is non-functional descriptive material as it only describes, at least in part, details about the exchange computing system, however, the fact that the exchange computing system facilitates electronic trading fails to affect how any of the positively recited steps are performed, including the step of receiving an order book object data.  The phrase “the financial instrument being managed by the processor and having an actual value that fluctuates over time”, found in the receiving an order book object data step, is non-functional descriptive material as it only describes, at least in part, details about the financial instrument, however, there is no indication in the claim(s) that the fact that the financial instrument is managed by a particular entity/device or that the actual value of the financial device fluctuates over time affects how any of the positively recited steps are performed.  Additionally, the phrase “wherein the augmented secure electronic token further includes a timestamp appended to the secure electronic token by the augmenting terminal, the timestamp indicative of the time of the acceptance of the particular value”, found in the receiving an augmented secure electronic token step, is non-functional descriptive material as it only describes, at least in part, details about the contents of the augmented secure electronic token, however, the positively recited steps in the claim fail to explicitly use any of the details/data contained in the augmented secure electronic token.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	The portion of the limitation which recites “each secure electronic token facilitating a payment via a financial device associated with at least a portion of the financial instrument”, found in the generating step, is merely a recited intended use of the secure electronic tokens.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.  For example, Applicant is not positively reciting a step where a payment is made either directly or with the aid of the secure electronic tokens.  Applicant could positively recite a separate step where one or more of the secure electronic tokens are used to facilitate a payment, at which point the limitation would receive patentable weight.	The portion of the limitation which recites “wherein the augmenting terminal, based on receipt of the validated augmented secure electronic token, determines an operative value for the financial device, based on the particular value, available for the payment based upon the time of acceptance indicated by the appended timestamp regardless of whether the actual value of the financial instrument has changed subsequent to the transmitting of the plurality of secure electronic tokens, and to use the financial device for the payment based on the operative value for the financial device” is merely recited intended use, and/or intended result, of why the validated augmented secure electronic token is transmitted to the augmenting terminal.  Applicant is not positively reciting a step where an operative value is determined by the augmenting terminal (e.g., based on the particular value and the time of acceptance indicated by the timestamp).  Applicant also fails to positively recite a step where the augmenting terminal uses the financial device for the payment based on the operative value for the financial device.  Accordingly, this portion is given little to no patentable weight because the limitation, or portions thereof, do not claim the function(s) as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.  If Applicant wants to receive patentable weight for the actions performed by the augmenting terminal, then these steps should be positively recited in one or more separate limitations (e.g., determining an operative value for the financial device […]; using the financial device […]; etc.).
	Examiner also notes that claim 21 is directed to a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processing devices, cause the one or more processing devices to perform operations.  Applicant never indicates that the “augmenting terminal” is one of the “one or more processing devices” executing the stored instructions, accordingly, any actions performed by the “augmenting terminal” are currently outside the scope of the claim.

Regarding Claim 22:  Brann discloses a computer system for utilizing secure electronic tokens in an electronic tokening system, the computer system comprising:
means for receiving an order book object data from an exchange computing system that facilitates electronic trading of a financial instrument, the financial instrument having an actual value that fluctuates over time, and the order book object data comprising information about the financial instrument (See at least Brann [0035]; [0039]; [0042-0044]; [0061].  Where means for (e.g., a provider trading system) receives an order book object data (i.e. a request for a quote) from an exchange computing system (i.e. from a customer trading system) that facilitates electronic trading (i.e. online trading) of a financial instrument (i.e. of an asset), the financial instrument (i.e. asset) having an actual value (i.e. market price) that fluctuates over time, and the order book object data (i.e. request for a quote) comprising information about the financial instrument (i.e. a set of requirements or preferences for trading assets, e.g., the account holding the asset).);
means for generating, based on the order book object data, a plurality of secure electronic tokens, each secure electronic token including a particular value of the financial instrument and time data indicative of a period of time for which the particular value is valid (See at least Brann [0015]; [0020]; [0035-0036]; [0044]; [0053-0054]; [0063]; Fig. 7 item 710.  Where means for (e.g., the provider trading system) generates (i.e. produces), based on the order book object data (i.e. based on the request for a quote), a plurality of secure electronic tokens (i.e. quotes), each secure electronic token including a particular value of the financial instrument (i.e. a price) and time data indicative of a period of time for which the particular value is valid (i.e. a lifetime).);
means for transmitting the plurality of secure electronic tokens to a plurality of terminals remote from the computer system (See at least Brann [0015]; [0035]; [0047]; [0057]; [0061]; Fig. 1; Fig. 7 item 720.  Where means for (e.g., the provider trading system) transmits (e.g., via a communication network, such as the Internet) the plurality of secure electronic tokens (i.e. quotes) to a plurality of terminals (i.e. one or more customer trading systems) remote from the computer system (i.e. providing trading system).);
means for receiving an augmented secure electronic token from an augmenting terminal, wherein the augmenting terminal is one of the plurality of terminals, and wherein the augmented secure electronic token is one of the plurality of secure electronic tokens having been augmented with data indicative of acceptance of the particular value in the secure electronic token for the payment via the augmenting terminal (See at least Brann [0015]; [0017]; [0042]; [0054]; [0067]; Fig. 1; Fig. 7 items 725 and 730.  Where means for (e.g., the provider trading system) receives (e.g., via the communication network, such as the Internet) an augmented secure electronic token (i.e. an offer/an offer to deal) from an augmenting terminal (i.e. from a customer trading system), wherein the augmenting terminal (i.e. customer trading system) is one of the plurality of terminals (i.e. one of the one or more customer trading systems), and wherein the augmented secure electronic token (i.e. offer/offer to deal) is one of the plurality of secure electronic tokens (i.e. one of the quotes) having been augmented with data (e.g., a response) indicative of acceptance of the particular value in the secure electronic token for the payment (i.e. acceptance of the price in the price quote sent by the providing trading system) via the augmenting terminal.);
means for validating the augmented secure electronic token by determining that the acceptance of the particular value in the secure electronic token occurred within the period of time for which the particular value is valid (See at least Brann [0017]; [0054-0055]; Fig. 7 items 735, 740, 750 and 755.  Where means for (e.g., the provider trading system) validates the augmented secure electronic token (i.e. the offer/offer to deal) by determining that the acceptance of the particular value in the secure electronic token (i.e. acceptance of the price in the price quote sent by the providing trading system) occurred within the period of time for which the particular value is valid (i.e. by checking if the offer was received before the acceptance window has expired).); 
means for authorizing the [proposed transaction] by transmitting via a network a validated augmented secure electronic token to the augmenting terminal (See at least Brann [0002]; [0035]; [0043]; [0054]; [0062]; Fig. 7 item 745; Brann claim 3.  Where means for (e.g., the provider trading system) authorizes the proposed transaction by transmitting (i.e. sending) via a network (i.e. via a communication network, such as the Internet) a validated augmented secure electronic token (i.e. a confirmation notice and/or a trade execution detail) to the augmenting terminal (i.e. to the customer trading system).).
	Brann discloses where a customer wishing to buy, sell, lend or borrow some quantity of assets
proposes a trading transaction by sending a request for price quotes to one or more providers.  Brann [0002].  In response to the request for quotes, a provider trading system (i.e. processor) produces (i.e. generates) a plurality of quotes (i.e. secure electronic tokens), where the quotes indicate the prices providers are willing to buy (or borrow) assets, as well as the prices they are willing to sell (or lend) the assets.  Brann [0002]; [0015]; [0020]; [0035-0036]; [0053-0054]; Fig. 7.  While Brann discloses the desire to buy and/or sell assets as part of a transaction, Brann does not explicitly disclose, but Kennedy, in the analogous art of converting assets used for card associated transactions (Kennedy Abstract), teaches:
where each secure electronic token facilitates a payment via a financial device associated with at least a portion of the financial instrument (See at least Kennedy [0025-0026]; [0034]; [0042].  Where each secure electronic token (i.e. currency data [on the card], e.g., data/tag that identifies the home currency of the card) facilitates a payment via a financial device (i.e. card) associated with at least a portion of the financial instrument (i.e. home currency).);
means for authorizing the use of the financial device for the payment (See at least Kennedy [0018]; [0032]; [0035]; Fig. 3 item 320; Fig. 4 item 434.  Where means for (e.g., the currency conversion system) authorizes the use of the financial device (i.e. card) for the payment by transmitting via the network (i.e. communications network) a validated augmented secure electronic token (i.e. exchange rate) to the augmenting terminal (i.e. to the POS terminal).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brann’s method of buying and/or selling assets as part of a transaction, to include the teachings of Kennedy, in order to provide customers/cardholders with the ability to convert a first asset to a second asset and to then use the second asset during a transaction with a merchant (Kennedy [0019]; [0021]).
Examiner Note:  The phrase “that facilitates electronic trading of a financial instrument”, found in the receiving an order book object data step, is non-functional descriptive material as it only describes, at least in part, details about the exchange computing system, however, the fact that the exchange computing system facilitates electronic trading fails to affect how any of the positively recited steps are performed, including the step of receiving an order book object data.  The phrase “the financial instrument having an actual value that fluctuates over time”, found in the receiving an order book object data step, is non-functional descriptive material as it only describes, at least in part, details about the financial instrument, however, there is no indication in the claim(s) that the fact that the actual value of the financial device fluctuates over time affects how any of the positively recited steps are performed.  Additionally, the phrase “wherein the augmented secure electronic token further includes a timestamp appended to the secure electronic token by the augmenting terminal, the timestamp indicative of the time of the acceptance of the particular value”, found in the receiving an augmented secure electronic token step, is non-functional descriptive material as it only describes, at least in part, details about the contents of the augmented secure electronic token, however, the positively recited steps in the claim fail to explicitly use any of the details/data contained in the augmented secure electronic token.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	The portion of the limitation which recites “each secure electronic token facilitating a payment via a financial device associated with at least a portion of the financial instrument”, found in the generating step, is merely a recited intended use of the secure electronic tokens.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.  For example, Applicant is not positively reciting a step where a payment is made either directly or with the aid of the secure electronic tokens.  Applicant could positively recite a separate step where one or more of the secure electronic tokens are used to facilitate a payment, at which point the limitation would receive patentable weight.	The portion of the limitation which recites “wherein the augmenting terminal, based on receipt of the validated augmented secure electronic token, determines an operative value for the financial device, based on the particular value, available for the payment based upon the time of acceptance indicated by the appended timestamp regardless of whether the actual value of the financial instrument has changed subsequent to the transmitting of the plurality of secure electronic tokens, and to use the financial device for the payment based on the operative value for the financial device” is merely recited intended use, and/or intended result, of why the validated augmented secure electronic token is transmitted to the augmenting terminal.  Applicant is not positively reciting a step where an operative value is determined by the augmenting terminal (e.g., based on the particular value and the time of acceptance indicated by the timestamp).  Applicant also fails to positively recite a step where the augmenting terminal uses the financial device for the payment based on the operative value for the financial device.  Accordingly, this portion is given little to no patentable weight because the limitation, or portions thereof, do not claim the function(s) as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.  If Applicant wants to receive patentable weight for the actions performed by the augmenting terminal, then these steps should be positively recited in one or more separate limitations (e.g., means for determining an operative value for the financial device […]; means for using the financial device […]; etc.).
	Examiner also notes that claim 22 is directed to a computer system comprising various means, however there is no indication that the “augmenting terminal” is also part of the claimed computer system.  Accordingly, any actions performed by the augmenting terminal are outside the scope of the claim.

	Claims 3, 5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brann in view of Kennedy, as applied above, and further in view of Agrawal (US 2013/0151857 A1).
Regarding Claim 3:  The combination of Brann, Kennedy and Agrawal discloses the computer implemented method of claim 1.  Brann further discloses wherein the validating comprises comparing [a time] to the time data in the augmented secure electronic token (See at least Brann [0017]; [0054-0055]; Fig. 7.  Where the processor (i.e. provider trading system) compares a time (i.e. the time an offer was received) to the time data (i.e. an acceptance window) in the augmented secure electronic token (i.e. the offer/offer to deal).).	Brann does not explicitly disclose that the time which is compared to the time data is a timestamp in the augmented secure electronic token.	Agrawal, on the other hand, further teaches wherein the validating comprises comparing the timestamp in the augmented secure electronic token to the time data (See at least Agrawal [0007-0008]; [0029]; [0049]; Fig. 3.  Where the validating comprises comparing (i.e. determining that) the timestamp in the augmented secure electronic token (i.e. the timestamp in the single request message) to the time data (i.e. valid period of time).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brann’s method of validating the augmented secure electronic token based on a time and an acceptance time window, to include the teachings of Agrawal, in order to ensure that a single request message cannot be replayed by an attacker to compromise the security of the system (Agrawal [0008]).

Regarding Claim 5:  The combination of Brann and Kennedy discloses the computer implemented method of claim 4.  Brann further discloses wherein the validating comprises determining if the augmented secure electronic token was received by the processor during the valid time window (See at least Brann [0017]; [0020]; [0049]; [0054-0055]; Fig. 7.  Where it is determined if the augmented secure electronic token (i.e. the offer/offer to deal) was received by the processor (i.e. provider trading system) during the valid time window (i.e. the lifetime + a latency time/period).).	Brann does not explicitly disclose, but Agrawal teaches wherein the validating comprises determining if the timestamp is during the active time window (See at least Agrawal [0007-0008]; [0029]; [0049]; Fig. 3.  Where the validating comprises determining if the timestamp is during the active time window (i.e. valid period of time).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brann’s method of validating the augmented secure electronic token based on a time and an acceptance time window, to include the teachings of Agrawal, in order to ensure that a single request message cannot be replayed by an attacker to compromise the security of the system (Agrawal [0008]).

Regarding Claim 8:  The combination of Brann and Kennedy discloses the computer implemented method of claim 1.  As indicated above, Brann discloses the validating of the augmented secure electronic token.  Brann [0017]; [0054-0055]; Fig. 7 items 735, 740, 750 and 755.  However, Brann does not explicitly disclose wherein the validating includes modifying a validity field in the augmented secure electronic token.
	Agrawal, on the other hand, teaches wherein the validating includes modifying a validity field in the augmented secure electronic token (See at least Agrawal [0035]; Fig. 1.  Where the validating includes modifying a validity field (i.e. a data field, e.g., response data 126) in the augmented secure electronic token (i.e. in the message).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brann’s method of validating the augmented secure electronic token, to include the teachings of Agrawal, in order to provide an acknowledgement indication that request is valid (Agrawal [0035]).

Regarding Claim 9:  The combination of Brann and Kennedy discloses the computer implemented method of claim 1.  Brann discloses where a provider trading system monitors incoming offers and, when an offer is received, checks to see if the offer was received during an acceptance window.  Brann [0017]; [0054-0055].  Brann does not explicitly disclose wherein the timestamp is appended to the secure electronic token based upon an attempt to operate a financial device at the augmenting terminal.  However, this difference is only found in the non-functional descriptive material that describes, at least in part, details about when the timestamp was appended.  Applicant is not positively reciting the step of appending the timestamp, and the timing of when the timestamp was appended fails to alter the manner in which any of the positively recites steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	Although the phrase/limitation “wherein the timestamp is appended to the secure electronic token based upon an attempt to operate a financial device at the augmenting terminal” has been determined to be non-functional, the prior art still teaches that this feature was known in the art before the effective filling date of the claimed invention.  That is, Agrawal teaches wherein the timestamp is appended to the secure electronic token based upon an attempt to operate a financial device at the augmenting terminal (See at least Agrawal [0007-0008]; [0022]; [0025]; Fig. 1.  Where the timestamp is appended to the secure electronic token (i.e. single request message) based upon an attempt to operate a financial device (i.e. based on an attempt to request one or more actions) at the augmenting terminal (i.e. at the client system).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brann’s method of monitoring for incoming offers and checking to see if the offer was received during an acceptance window, to include the teachings of Agrawal, in order to ensure that a single request message cannot be replayed by an attacker to compromise the security of the system (Agrawal [0008]).
Regarding Claim 10:  The combination of Brann, Kennedy and Agrawal discloses the computer implemented method of claim 9.  Brann further discloses causing, by the processor, the augmenting terminal to retrieve the secure electronic token for augmentation based upon (i) the financial device, (ii) a time associated with the attempt to operate the financial device, and (iii) the time data in the secure electronic token (See at least Brann [0002]; [0017]; [0042]; [0048]; [0054]; [0062]; Fig. 7.  Where the processor causes the augmenting terminal (i.e. the customer trading system) to retrieve the secure electronic token (i.e. quote) for augmentation based upon (i) the financial device (i.e. the asset identified in the quote [that the user wants to include in the offer to deal]), (ii) a time associated with the attempt to operate the financial device (i.e. the time the offer is submitted), and (iii) the time data (i.e. an acceptance window) in the secure electronic token.).

Regarding Claim 11:  The combination of Brann, Kennedy and Agrawal discloses the computer implemented method of claim 9.  Agrawal further discloses wherein the timestamp is based on the time associated with the attempt to operate the financial device (See at least Agrawal [0007-0008]; [0022]; [0025]; Fig. 1.  Where the timestamp is based on the time associated with the attempt to operate the financial device (i.e. based on the attempt to request one or more actions).).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brann in view of Kennedy in view of Agrawal, as applied above, and further in view of Keitz et al. (US 2017/0344967 A1) (“Keitz”).
Regarding Claim 13:  The combination of Brann, Kennedy and Agrawal discloses the computer implemented method of claim 9.  Brann discloses a trading system that improves a customers’ opportunity to submit offers for assets in a timely fashion.  Brann [0014-0015].  As part of the process the customer transmits, to a provider trading system, an offer to trade assets for the price stated in a price quote.  Brann [0002]; [0015]; [0042]; [0048-0049].  However, the combination of Brann, Kennedy and Agrawal does not explicitly disclose wherein the financial device is one of a plurality of financial devices, and wherein each of the plurality of financial devices represents a portion of a same financial instrument.	Keitz, on the other hand, teaches wherein the financial device is one of a plurality of financial devices, and wherein each of the plurality of financial devices represents a portion of a same financial instrument (See at least Keitz [0118]; [0120-0121]; [0127-0128]; Figs. 8-11.  Where the financial device (i.e. share) is one of a plurality of financial devices (i.e. one of a plurality of shares), and wherein each of the plurality of financial devices (i.e. shares) represents a portion of a same financial instrument (i.e. a portion of a selected security, e.g., Security A).). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brann’s method of transmitting offers to trade assets, to include the teachings of Keitz, in order to allow an end user to utilize stock as a form of currency in connection with an online or in person transaction (Keitz [0004]).Examiner Note:  The phrase “wherein the financial device is one of a plurality of financial devices, and wherein each of the plurality of financial devices represents a portion of a same financial instrument” is non-functional descriptive material as it only describes, at least in part, characteristics of the financial device, however, the particular characteristics described in the claim fail to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 14:  The combination of Brann, Kennedy, Agrawal and Keitz discloses the computer implemented method of claim 13.  The combination of Brann, Kennedy, Agrawal and Keitz does not explicitly disclose wherein the financial instrument is one of a futures contract, an options contract, or a forward swap.  However, Keitz teaches where shares from a selected security can be used to complete a transaction.  Keitz [0004]; [0118]; [0120-0121]; [0127-0128]; Figs. 8-11.  Keitz provides an example where a user can specify a certain number of stocks from a selected security (i.e. financial instrument) and then use those stocks as payment.  Id.  Although the examples in the description were related to stocks or other types of securities, Keitz recognized that generally any market securities (i.e. any financial instrument) could be used including bonds, REITs (real estate investment trust), ETF (exchange-traded fund), mutual fund, etc.  Keitz [0060]; [0064]; [0189].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include, wherein the financial instrument is one of a futures contract, an options contract, or a forward swap, because Keitz already recognized that any market securities (i.e. any financial instrument) could be used (Keitz [0189]), and using one market security (i.e. derivatives, e.g., forwards, futures, options, swaps) in place of another market security (i.e. equity securities, e.g., common stocks) is merely a simple substitution of one known element for another producing a predictable result and rendering the claim obvious.
Examiner Note:  The phrase “wherein the financial instrument is one of a futures contract, an options contract, or a forward swap” is non-functional descriptive material as it only describes, at least in part, the particular type of financial instrument, however, the fact that the financial instrument is of a particular type fails to affect how any of the positively recited steps are performed.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brann in view of Kennedy, as applied above, and further in view of Gastineau et al. (US 6,941,280 B1) (“Gastineau”).
Regarding Claim 19:  The combination of Brann and Kennedy discloses the computer implemented method of claim 18.  Brann discloses where a provider trading system (i.e. processor) produces (i.e. generates) a plurality of quotes (i.e. secure electronic tokens), and that the quotes indicate the prices providers are willing to buy (or borrow) assets, as well as the prices they are willing to sell (or lend) the assets.  Brann [0002]; [0015]; [0020]; [0035-0036]; [0053-0054]; Fig. 7.  However, Brann does not explicitly disclose causing, by the processor, the augmenting terminal to, based on the at least one of the second plurality of secure electronic tokens, determine an operative value of a financial device associated with the second financial instrument.	Gastineau, on the other hand, teaches causing, by the processor, the augmenting terminal to, based on the at least one of the second plurality of secure electronic tokens, determine an operative value of a financial device associated with the second financial instrument (See at least Gastineau Col. 3 lines 4-16;  Col. 4 lines 35-41; Col. 5 lines 1-29.  Where the processor (i.e. quote server) causes the augmenting terminal (i.e. computer system) to, based on the at least one of the second plurality of secure electronic tokens (i.e. at least one of the quotes), determine an operative value of a financial device (i.e. calculate a new value of a position) associated with the second financial instrument (i.e. a fund portfolio).).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brann’s method of producing a plurality of quotes that indicate the prices at which providers are willing to buy or sell assets, to include the teachings of Gastineau, in order to disseminate a net asset value for the fund on a periodic or continual basis throughout the day (Gastineau Col. 4 lines 39-41).
Examiner Note:  Applicant is positively reciting the action of “causing” another device (i.e. the augmenting terminal) to do something (i.e. determine an operative value of a financial device associated with the second financial instrument).  Examiner contends that “causing” another device to determine is fundamentally different than actually “determin[ing] an operative value of a financial device associated with the second financial instrument.”  For purposes of prosecution, Examiner has interpreted the augmenting terminal as being “caused” by the processor when the augmenting terminal receives one or more of the second plurality of secure electronic tokens.  If Applicant wants to receive patentable weight for the actions performed by the augmenting terminal (e.g., determining an operative value, etc.), then these steps should be positively recited in one or more separate limitations.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brann in view of Kennedy, as applied above, and further in view of Hu et al. (US 2017/0329980 A1) (“Hu”).
Regarding Claim 20:  The combination of Brann and Kennedy discloses the computer implemented method of claim 1.   Brann discloses where a provider trading system (i.e. processor) produces (i.e. generates) a plurality of quotes (i.e. secure electronic tokens), and then transmits those quotes to one or more customer trading systems (i.e. plurality of terminals).  Brann [0015]; [0020]; [0035-0036]; [0047]; [0053-0054]; [0061]; Fig. 1; Fig. 7.  However, Brann does not explicitly disclose transmitting secure electronic tokens over a blockchain.	Hu, on the other hand, teaches transmitting secure electronic tokens over a blockchain (See at least Hu [0014]; [0038; [0053]; Fig. 2; Fig. 4.  Where secure electronic tokens (i.e. tokens/encrypted tokens) are transmitted over a blockchain (i.e. blockchain network).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brann’s method of producing a plurality of quotes and then sends those quotes to one or more customer trading systems, to include the teachings of Hu, in order to provide greater security and/or immunity against various types of network attacks (e.g., eavesdropping and masquerade attacks) (Hu [0018]).

Response to Arguments
Allowable Claims/Claim Rejections – 35 U.S.C. § 103	Applicant indicates that independent claims 1, 21 and 22 have been amended to incorporate the limitations similar to those of claim 2 which was indicated to be allowable.  Amendment, p. 9.  Based on the amendments applicant concludes that neither Brann, Kennedy, Agrawal, Keitz, Gastineau, or Hu teach or suggest all of the limitations, in the claimed combination, of claims 1, 21 and 22.  Amendment, pp. 10-12.  Examiner agrees that applicant has included “similar” limitations to those of claim 2, however, unlike claim 2, those features are not being positively recited in the independent claims.  As currently recited, the portion of the limitation/claim which recites “wherein the augmenting terminal, based on receipt of the validated augmented secure electronic token, determines an operative value for the financial device, based on the particular value, available for the payment based upon the time of acceptance indicated by the appended timestamp regardless of whether the actual value of the financial instrument has changed subsequent to the transmitting of the plurality of secure electronic tokens, and uses the financial device for the payment based on the operative value for the financial device” is merely recited intended use, and/or intended result, of why the validated augmented secure electronic token is transmitted to the augmenting terminal.  Applicant is not positively reciting a step where an operative value is determined by the augmenting terminal (e.g., based on the particular value and the time of acceptance indicated by the timestamp).  Applicant also fails to positively recite a step where the augmenting terminal uses the financial device for the payment based on the operative value for the financial device.  Since these features are not positively recited, and because these features do not add any meaning or purpose to the other positively recited steps, they do not receive any patentable weight.  Accordingly, the prior art continues to read on the amended claims.
	Applicant could amend the “wherein” clause in claim 1 to recite: 
determining, by the augmenting terminal and based on receipt of the validated augmented secure electron token, an operative value for the financial device, wherein the operative value is determined based on the augmented secure electronic token and the time of acceptance indicated by the appended timestamp regardless of whether the actual value of the financial instrument has changed subsequent to the transmitting of the plurality of secure electronic tokens; and 
using, by the augmenting terminal, the financial device for the  payment based on the operative value for the financial device.
  Amending claim 1 in this manner would positively recite the intended use/result language currently found in claim 1.  If amended in this manner, Examiner would withdraw the prior art rejection on claim 1.
Similar amendments could be made to independent claims 21 and 22, however claims 21 and 22 currently present unique issues.  That is, claim 21 is directed to a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processing devices, cause the one or more processing devices to perform operations.  Applicant never indicates that the “augmenting terminal” is one of the “one or more processing devices” executing the stored instructions, accordingly, any action performed by the augmenting terminal would be outside the scope of the claimed invention.  One possible method to fix this issue would be to amend claim 21 to recite:
determining, based on receipt of the validated augmented secure electron token, an operative value for the financial device, wherein the operative value is determined based on the augmented secure electronic token and the time of acceptance indicated by the appended timestamp regardless of whether the actual value of the financial instrument has changed subsequent to the transmitting of the plurality of secure electronic tokens; and 
using the financial device for the  payment based on the operative value for the financial device.
	Similarly, claim 22 is directed to a computer system comprising various “means” (i.e. means for), however there is no indication that the “augmenting terminal” is also part of the claimed computer system.  Accordingly, any actions performed by the augmenting terminal are outside the scope of the claim.  Applicant would either have to amend claim 22 to include the “augmenting terminal” as part of the claimed system, or recite the features of the “wherein” clause in a manner similar to the rest of the claim (e.g., means for determining, based on receipt of the validated augmented secure electron token, an operative value for the financial device, […]; means for using the financial device […].).   
	As always, Applicant may call the examiner if they have any questions or concerns.
	For the above reasons, and for those set forth in the 35 U.S.C. § 103 rejection above, claims 1, 3-11, 13-14 and 18-22 remain rejected under 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Brown (US 2014/0067565 A1) discloses a system for managing a securities-based card spending account.  A first set of instructions is executable on a processor that is capable of allowing the setting of trade parameters defining percentages of the one or more securities to be traded to cover a purchase. A second set of instructions is executable on the processor for triggering one or more trades of the one or more securities according to the percentages defined in the trade parameters.  See e.g., Brown Abstract; [0011].
Phillips, IV (US 2015/0242949 A1) discloses processes, methods, tools, strategies, and techniques for linking an investment card to an investment card account.  The investment card can be employed in a variety of transactions, such as purchase transactions involving products or services.  Phillips Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        June 7, 2022

 /STEVEN S KIM/ Primary Examiner, Art Unit 3685